Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 24, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146478(119)                                                                                               Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
                                                                     SC: 146478
  v                                                                  COA: 307758
                                                                     St. Clair CC: 06-001700-FC
  RAYMOND CURTIS CARP,
             Defendant-Appellant.
  ____________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 146819
  v                                                                  COA: 314080
                                                                     Wayne CC: 94-002089-01-FC
  CORTEZ ROLAND DAVIS,
             Defendant-Appellant.
  ____________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 147428
  v                                                                  COA: 302353
                                                                     Berrien CC: 2010-015309-FC
  DAKOTAH WOLFGANG ELIASON,
             Defendant-Appellant.
  ____________________________________/

         On order of the Chief Justice, the motion of the Juvenile Law Center for leave to
  file an amicus curiae brief is GRANTED. The amicus brief submitted on February 24,
  2014, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 24, 2014
                                                                                Clerk